Exhibit 10.1

iHEARTMEDIA, INC.

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Award Agreement”), dated as of
            , 2020 (the “Effective Date”), evidences the grant of RSUs pursuant
to the provisions of the 2019 Incentive Equity Plan (the “Plan”) of iHeartMedia,
Inc. (the “Company”) to the individual whose name appears below (“Participant”),
covering the specific number of shares of Common Stock (the “Shares”) set forth
below and on the following terms and conditions. Capitalized terms that are used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Plan.

 

1.

Name of Participant:                                         

 

2.

Number of RSUs:                                              

 

3.

Date of grant of the RSUs:                               

 

4.

Vesting:

 

  a.

Except as otherwise expressly provided in Sections 4.b-c hereof, subject to
Participant’s continued employment or service through the applicable vesting
date, 100% of those RSUs that are earned based on the achievement of certain
cost-savings, diversity, and ESG performance goals as set forth on Annex B
hereto (the “Earned RSUs”) shall vest on the eighteen (18)-month anniversary of
the date of grant.

 

  b.

Notwithstanding anything to the contrary contained in Section 4.a hereof, upon a
Participant’s Qualifying Termination or termination of employment due to death
or Disability (i) that occurs during a performance period that is ongoing, 100%
of the RSUs with respect to such performance period (i.e., the Cost-Savings
RSUs, the Diversity RSUs and/or the ESG RSUs (as defined on Annex B), as
applicable) shall vest, or (ii) that occurs after a performance period has
ended, 100% of the Earned RSUs with respect to such performance period shall
vest.

 

  c.

Notwithstanding anything to the contrary contained in Section 4.a hereof, upon a
Change in Control of the Company, (i) if such Change in Control occurs during a
performance period, 100% of the RSUs with respect to such performance period
(i.e., the Cost-Savings RSUs, the Diversity RSUs and/or the ESG RSUs, as
applicable) shall vest immediately prior to the consummation of the Change in
Control, or (ii) if such Change in Control occurs after a performance period has
ended, 100% of the Earned RSUs with respect to such performance period shall
vest immediately prior to the consummation of the Change in Control.

 

  d.

Subject to Section 4.b hereof, vesting shall cease immediately upon termination
of Participant’s employment or service for any reason, and any portion of the
RSUs that has not vested on or prior to the date of such termination shall be
forfeited on such date. Once vesting has occurred, the vested portion will be
settled at the time specified in Section 6 hereof.



--------------------------------------------------------------------------------

  e.

For purposes of this Agreement, “Disability” shall has such meaning as is
contained in the Plan and, notwithstanding anything to the contrary contained in
the Plan, also shall include a “disability” as determined by the Committee in
its reasonable discretion.

 

5.

Each RSU is granted together with Dividend Equivalents, which Dividend
Equivalents will be (a) paid in the same form (cash or stock) in which the
corresponding dividends are paid to the stockholders and (b) subject to the same
vesting and forfeiture provisions as the RSUs granted pursuant to Section 2. Any
payments made pursuant to Dividend Equivalents will be paid in either cash or in
shares of Common Stock, or any combination thereof, effective as of the date of
settlement under Section 6 below.

 

6.

Promptly following, and in any event within sixty (60) days of, the vesting of
the RSUs, the Participant shall receive the number of shares of Common Stock
that corresponds to the number of RSUs that have become vested on the applicable
vesting date, less any shares of Common Stock withheld by the Company pursuant
to Section 6.6 of the Plan (if any) to “net settle” the Participant’s RSUs as
contemplated therein. To the extent that any FICA tax withholding obligations
arise in connection with the RSUs or the dividend equivalents prior to the date
on which on which such RSUs or dividend equivalents should otherwise become
payable to the Participant, then the Company may accelerate the payment of a
number of RSUs sufficient to satisfy (but not in excess of) such tax withholding
obligations and any tax withholding obligations associated with such accelerated
payment, and the Company or any Affiliate may withhold such amounts in
satisfaction of such withholding obligations. If the RSUs and/or the dividend
equivalents constitute “nonqualified deferred compensation” (within the meaning
of Section 409A of the Code), then (i) Section 9.11 of the Plan shall apply to
the RSUs, the dividend equivalents and this Award Agreement and (ii) all
payments to be made upon a termination of employment under this Award Agreement
may only be made upon the Participant’s “separation from service” (within the
meaning of Section 409A of the Code) and (iii) all payments to be made upon a
Change in Control under this Award Agreement may only be made upon the
occurrence of a “change in control event” (within the meaning of Section 409A of
the Code).

 

7.

Participant hereby acknowledges receipt of a copy of the Plan attached hereto as
Annex A as presently in effect. All of the terms and conditions of the Plan are
incorporated herein by reference and the RSUs are subject to such terms and
conditions in all respects (except as expressly modified herein). This Award
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof, and supersede any prior written or oral
agreements.

 

8.

Nothing in the Plan or this Award Agreement shall confer upon Participant any
right to continue to be employed by or provide services to the Company or any of
its Subsidiaries or Affiliates, or interfere in any way with any right of the
Company or any of its Subsidiaries or Affiliates to terminate such employment or
service at any time for any reason whatsoever (whether for Cause or without
Cause) without liability to the Company or any of its Subsidiaries or
Affiliates.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first written above.

 

iHEARTMEDIA, INC.

 

Name: Title: PARTICIPANT

 

Name:

 

Attachments:  

Annex A (The Plan)

 

Annex B (RSU Performance Goals)



--------------------------------------------------------------------------------

ANNEX A

2019 INCENTIVE EQUITY PLAN

OF

iHEARTMEDIA, INC.



--------------------------------------------------------------------------------

ANNEX B

RSU PERFORMANCE GOALS

The RSUs are comprised of three tranches: (1) the Cost-Savings RSUs, (2) the
Diversity RSUs, and (3) the ESG RSUs, each of which may be earned and become
Earned RSUs based on the achievement of applicable performance goals, as
described below.    

Cost-Savings RSUs

The “Cost-Savings RSUs” constitute 80% of the total RSUs. The Cost-Savings RSUs
are comprised of three tranches:

(1)    the 2020 operating expense savings (excluding modernizations)
(“Additional Savings”) tranche (the “Additional Savings RSUs”), which comprises
50% of the Cost-Savings RSUs;

(2)    the 2020 savings from modernizations (“Nexus Savings”) tranche (the
“Nexus Savings RSUs”), which comprises 25% of the Cost-Savings RSUs; and

(3)    the 2021 annual run rate savings from modernizations (“Nexus Run Rate
Savings”) tranche (the “Nexus Run Rate RSUs”), which comprises 25% of the
Cost-Savings RSUs;

each of which shall be eligible to become Earned RSUs as set forth below based
on the Company’s achievement of the Additional Savings, the Nexus Savings and
Nexus Run Rate Savings goals. The performance period for each of the Nexus
Savings RSUs and the Additional Savings RSUs is the 2020 calendar year; the
performance period for the Nexus Run Rate RSUs is the 2021 calendar year.    

Additional Savings

The number of Additional Savings RSUs that become Earned RSUs shall be
determined following the end of the performance period by multiplying the number
of Additional Savings RSUs (i.e., 40% of the total RSUs) by the Additional
Savings Earning Percentage, as determined in accordance with the following
table.

 

     Additional Savings
($)      Additional Savings
Earning Percentage  

“Threshold Level”

     < $    180,000,000        0 % 

“Target Level”

        $    190,000,000        50 % 

“Maximum Level”

     ³ $    200,000,000        100 % 

In the event that the Additional Savings falls between the Threshold Level and
the Target Level or between the Target Level and the Maximum Level, the
Additional Savings Earning Percentage shall be determined using straight line
linear interpolation between the applicable levels.



--------------------------------------------------------------------------------

Nexus Savings

The number of Nexus Savings RSUs that become Earned RSUs shall be determined
following the end of the performance period by multiplying the number of Nexus
Savings RSUs (i.e., 20% of the total RSUs) by the Nexus Savings Earning
Percentage, as determined in accordance with the following table.

 

     Nexus Savings ($)      Nexus Savings
Earning Percentage  

“Threshold Level”

     < $    45,000,000        0 % 

“Target Level”

     $    47,500,000        50 % 

“Maximum Level”

     ³ $    50,000,000        100 % 

In the event that the Nexus Savings falls between the Threshold Level and the
Target Level or between the Target Level and the Maximum Level, the Nexus
Savings Earning Percentage shall be determined using straight line linear
interpolation between the applicable levels.

Nexus Run Rate Savings

The number of Nexus Run Rate Savings RSUs that become Earned RSUs shall be
determined following the end of the performance period by multiplying the number
of Nexus Savings RSUs (i.e., 20% of the total RSUs) by the Nexus Run Rate
Savings Earning Percentage, as determined in accordance with the following
table.

 

     Nexus Run Rate
Savings ($)      Nexus Run Rate
Savings Earning
Percentage  

“Threshold Level”

     < $    90,000,000        0 % 

“Target Level”

        $    95,000,000        50 % 

“Maximum Level”

     ³ $  100,000,000        100 % 

In the event that the Nexus Run Rate Savings falls between the Threshold Level
and the Target Level or between the Target Level and the Maximum Level, the
Nexus Run Rate Savings Earning Percentage shall be determined using straight
line linear interpolation between the applicable levels.

Diversity RSUs

The “Diversity RSUs” constitute 10% of the total RSUs. The Diversity RSUs shall
be eligible to become Earned RSUs based on the Company’s achievement of the
following three goals during the performance period: (1) distribution of Black
Information Network programming on a 24/7 basis on at least 20 iHeartRadio radio
stations, (2) Black Information Network will build out capabilities in at least
10 of the 20 affiliated stations to provide full Black Information Network local
news coverage and reporting, and (3) 50% of the new podcast shows launched after
July 1, 2020 are produced and/or hosted by women and/or minority creators. The
performance period for the Diversity RSUs ends on the one-year anniversary of
the date of grant.



--------------------------------------------------------------------------------

The Diversity RSUs may become Earned RSUs as follows:

 

  •  

If the Committee determines in its sole discretion that all three goals have
been achieved, then 100% of the Diversity RSUs will become Earned RSUs.

 

  •  

If the Committee determines in its sole discretion that at least two goals have
been achieved, then the Committee may certify in its sole discretion that up to
90% of the Diversity RSUs will become Earned RSUs.

 

  •  

No Diversity RSUs will become Earned RSUs if fewer than two goals have been
achieved, as determined by the Committee in its sole discretion.

The Committee may determine in its sole discretion that any of the Diversity RSU
performance goals have been achieved prior to the conclusion of the performance
period; and in such event, the performance period shall be deemed concluded on
such determination date.

ESG RSUs

The “ESG RSUs” constitute 10% of the total RSUs. The ESG RSUs shall be eligible
to become Earned RSUs based on the Committee’s determination that the Company
has demonstrated significant and tangible progress on the following three goals
during the performance period: (1) diversity in radio programming, (2) employee
diversity training, and (3) environmental awareness. The performance period for
the ESG RSUs ends on the one-year anniversary of the date of grant.

The ESG RSUs may become Earned RSUs as follows:

 

  •  

If the Committee determines in its sole discretion that all three goals have
been achieved, then 100% of the ESG RSUs will become Earned RSUs.

 

  •  

If the Committee determines in its sole discretion that at least two goals have
been achieved, then the Committee may certify in its sole discretion that up to
90% of the ESG RSUs will become Earned RSUs.

 

  •  

No ESG RSUs will become Earned RSUs if fewer than two goals have been achieved.

The Committee may determine in its sole discretion that any of the Diversity RSU
performance goals have been achieved prior to the conclusion of the performance
period; and in such event, the performance period shall be deemed concluded on
such determination date.

Forfeiture

Any RSUs that do not become Earned RSUs in accordance with this Annex B shall be
forfeited and terminated without payment of any consideration therefor as of the
end of the applicable performance period.



--------------------------------------------------------------------------------

Measurement and Quarterly Review Process

The Additional Savings, Nexus Savings and Nexus Run Rate Savings goals (the
“Savings Goals”) are based upon, among other inputs, certain assumptions about
the future business of the Company, as well as financial analyses prepared by
the Company for the projected business of the Company and its subsidiaries. The
Committee shall closely monitor and measure management’s progress toward
achieving the Savings Goals through (i) an up-front review of measurement
methodology and detailed, quantified action plans (“Action Plans”) designed to
achieve each of the Savings Goals (such review to be conducted within 30 days
following the Effective Date), and (ii) a series of quarterly meetings with
management to be held during the remainder of the 2020 and 2021 performance
periods to compare actual savings results achieved in each quarter with the
targets incorporated in the relevant Action Plans. Final measurement of actual
savings achieved compared to Savings Goals shall be made after the completion of
the applicable performance period. In order to properly account for any
significant and unusual one-time items – including material M&A transactions,
unusual events, or incremental value-creation initiatives that may require added
one-time costs to achieve – the Committee shall retain discretion to adjust the
calculation of actual results achieved as necessary on a pro forma basis in
order to avoid distortion in measuring such results relative to the targeted
Savings Goals in the Action Plans. Adjustments for unusual one-time items (if
any) shall be made by the Committee in good faith and in such manner as it may
deem equitable.